521 So. 2d 1018 (1988)
Ex parte Anthony Keith JOHNSON.
(Re: Anthony Keith Johnson v. State of Alabama).
86-792.
Supreme Court of Alabama.
February 5, 1988.
John E. Mays, Decatur, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Joseph G.L. Marston III, and Rivard Melson, Asst. Attys. Gen., for respondent.
PER CURIAM.
Pursuant to Rule 39(c), A.R.App.P., we granted the defendant's petition to review the judgment of the Court of Criminal Appeals affirming his conviction and sentence of death. Johnson v. State, 521 So. 2d 1006 (Ala.Cr.App.1986). After carefully and thoroughly considering the record of trial, the Court of Criminal Appeals' opinion, and the briefs and arguments of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals.
AFFIRMED.
All the Justices concur.